In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00148-CR



             RYAN M. TUTTLE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 7th District Court
                  Smith County, Texas
              Trial Court No. 007-0911-12




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION
        Ryan M. Tuttle was convicted of possession of methamphetamine in an amount less than

one gram in Smith County. 1           Tuttle pled true to the State’s enhancement allegations, was

sentenced to seventeen years’ imprisonment, and was ordered to pay $654.00 in court costs. The

clerk’s bill of costs demonstrates that a $300.00 attorney fee was included in the amount of court

costs assessed by the trial court. In his sole point of error on appeal, Tuttle argues that the trial

court erred in assessing $300.00 in attorney’s fees because he is indigent and the record fails to

demonstrate his ability to pay the fees. We agree. We modify the trial court’s judgment to

delete the $300.00 attorney’s fee award and affirm the judgment as modified.

        A claim of insufficient evidence to support court costs is reviewable on direct appeal.

Mayer v. State, 309 S.W.3d 552, 556 (Tex. Crim. App. 2010). Under Article 26.05(g) of the

Texas Code of Criminal Procedure, a trial court has the authority to order the reimbursement of

court-appointed attorney’s fees. This Article states,

        If the court determines that a defendant has financial resources that enable him to
        offset in part or in whole the costs of the legal services provided, including any
        expenses and costs, the court shall order the defendant to pay during the pendency
        of the charges or, if convicted, as court costs the amount that it finds the
        defendant is able to pay.

TEX. CODE CRIM. PROC. ANN. art. 26.05(g) (West Supp. 2013). “‘[T]he defendant’s financial

resources and ability to pay are explicit critical elements in the trial court’s determination of the




1
 Originally appealed to the Twelfth Court of Appeals in Tyler, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We
are unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any
relevant issue. See TEX. R. APP. P. 41.3.

                                                        2
propriety of ordering reimbursement of costs and fees.’” Armstrong v. State, 340 S.W.3d 759,

765–66 (Tex. Crim. App. 2011) (quoting Mayer, 309 S.W.3d at 556).

          Here, the record established that Tuttle was found to be indigent before the trial of this

matter.     The State concedes that (1) Tuttle is indigent, (2) the record is devoid of any

determination or finding by the trial court that he had financial resources or was able to pay the

appointed attorney’s fees, and (3) the $300.00 charge for attorney’s fees was improper.

Likewise, we conclude that the assessment of attorney’s fees was erroneous and should be

removed. See generally Mayer, 309 S.W.3d 552; Shelton v. State, No. 06-13-00049-CR, 2013
WL 4506984, at *1 (Tex. App.—Texarkana Aug. 22, 2013, no pet.) (mem. op., not designated

for publication); Taylor v. State, No. 02-12-00106-CR, 2013 WL 978842, at *1 (Tex. App.—Fort

Worth Mar. 14, 2013, pet. struck) (mem. op., not designated for publication). 2 We sustain

Tuttle’s sole point of error.

          We modify the trial court’s judgment to delete the $300.00 attorney’s fee award, leaving

a total of $354.00 in court costs assessed against Tuttle. We affirm the judgment, as modified.



                                                   Josh R. Morriss, III
                                                   Chief Justice

Date Submitted:          February 27, 2014
Date Decided:            April 9, 2014

Do Not Publish



2
 Although unpublished cases have no precedential value, we may take guidance from them “as an aid in developing
reasoning that may be employed.” Carrillo v. State, 98 S.W.3d 789, 794 (Tex. App.—Amarillo 2003, pet. ref’d).
                                                      3